Citation Nr: 1138084	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  05-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  This matter has been previously remanded by the Board, most recently in January 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  This matter was most recently remanded in January 2011.  Unfortunately, the Board finds that there has not been substantial compliance with its remand directive.  

Once VA undertakes a duty to provide a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In the instant case, the Veteran was most recently afforded with a VA examination of his left knee in February 2011, pursuant to the Board's remand issued in January 2011.  The January 2011 remand advised the examiner that the Veteran had been diagnosed with a current left knee disability during the appeal period, and it asked the examiner to opine whether any such disability was etiologically related either to the Veteran's active duty military service or to his service-connected left foot disability or right knee disability.  In the Veteran's February 2011 examination, the examiner diagnosed the Veteran with minimal degenerative joint disease of the left knee.  While the examiner observed that the Veteran had full range of motion with mild tenderness at the medial joint line of the left knee and the Veteran did not have any complaints of left knee problems during service, the examiner did not address the possibility of aggravation of a left knee condition by the service-connected left foot or right knee condition.  As such, remand for a supplemental opinion is required.  

Additionally, the Board notes that a May 2006 letter suggests that the Veteran was awarded Social Security (SSA) disability payments at that time as a result of, among other things, arthropathies of the knees.  When VA receives notice that a veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matter on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then, the RO should obtain from the SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are federal records, if they cannot be located or no such records exist, the Veteran and his representative should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  Then, return the Veteran's claims file to the examiner who conducted the February 2011 VA examination, or if that examiner is unavailable, to another VA examiner of appropriate expertise.

The examiner should address the following:  

a)  Is it at least as likely as not that the Veteran's current left knee disability (to include degenerative changes in the left knee found during the 2008 examination and/or minimal degenerative joint disease found during the 2011 examination) was caused by any of the Veteran's service-connected disabilities?

b)  Is it at least as likely as not that the Veteran's current left knee disability (to include degenerative changes in the left knee found during the 2008 examination and/or minimal degenerative joint disease found during the 2011 examination) was aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities?  

c)  If it is determined that a left knee disability was not caused, but was aggravated by, a service-connected disability, the examiner should identify the baseline level of severity of left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the back disability is due to natural progress, the physician should identify the degree of increase in severity due to natural progression.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  A detailed rationale for all opinions expressed should be provided.  If the examiner is unable to provide the requested opinions, he or she should fully explain why such opinion could not be reached.  

4.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



